Certiorari, 301 U. S. 679, to the Supreme Court of Illinois.

Per Curiam:

After hearing argument the Court is of the opinion that the decision of the state court rests upon a non-federal ground adequate to support it. Hen*653derson. Bridge Co. v. Henderson City, 141 U. S. 679, 688; Enterprise Irrig. District v. Canal Co., 243 U. S. 157, 164; McCoy v. Shaw, 277 U. S. 302, 303; Fox Film Corp. v. Muller, 296 U. S. 207, 210. The writ of certiorari is dismissed.
Mr. Melvin L. Griffith, with whom Mr. George M. Stevens was on the brief, for petitioner. Messrs. John W. Freels, Edward C. Craig, and Charles A. Helsell were on the brief for respondent.